MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                FILED
court except for the purpose of establishing                        Mar 14 2017, 8:49 am

the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANTS                                  ATTORNEY FOR APPELLEE
Douglas M. Grimes                                        Eric Oden Clark
Douglas M. Grimes, PC                                    Munster, Indiana
Gary, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald Protho and                                        March 14, 2017
Gwen Protho,                                             Court of Appeals Case No.
Appellants-Respondents,                                  45A04-1608-SC-1815
                                                         Appeal from the Lake Superior
        v.                                               Court
                                                         The Honorable Elizabeth F.
Tawanna Brown,                                           Tavitas, Judge
Appellee-Claimant                                        Trial Court Cause No.
                                                         45D03-1605-SC-4



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A04-1608-SC-1815 | March 14, 2017        Page 1 of 3
[1]   On May 1, 2015, Tawanna Brown purchased a property in Gary (the Property)

      at a tax sale for $300. The property was occupied by Ronald and Gwen Protho.

      On February 23, 2016, Brown filed a notice of claim seeking immediate

      possession of the Property.1 On August 5, 2016, following a hearing, the trial

      court entered an order granting immediate possession of the Property to Brown

      and setting a future hearing on damages. On August 10, 2016, the Prothos filed

      a motion to stay the proceedings and a notice of appeal. On August 15, 2016,

      the eviction of the Prothos occurred pursuant to the August 5 order. On August

      17, 2016, the trial court granted the motion to stay the proceedings. The

      Prothos now appeal.


[2]   The only argument raised by the Prothos on appeal is that the trial court erred

      by waiting to rule on the motion to stay until August 17, which was two days

      after the eviction had already occurred. The Prothos offer no citations to

      authority supporting their contention that the trial court ruled in an untimely

      fashion. Trial Rule 62(B) provides that the ruling on a motion to stay while an

      appeal is pending is solely within the discretion of the trial court. And Trial

      Rule 6(D) provides that when a written motion is filed, at least five days must

      lapse before a hearing on that motion is set, presumably so that the opposing

      party has an opportunity to respond. Here, the Prothos’ motion was filed on

      August 10 and, when an intervening weekend is excluded, five days had lapsed




      1
       Marion Williams, who owned the property directly abutting the Property, intervened in Brown’s claim.
      Williams is not participating in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1608-SC-1815 | March 14, 2017         Page 2 of 3
      on August 17—the day on which the trial court ruled on the motion. Under

      these circumstances, we see no error in the timing of the trial court’s ruling.2


[3]   Although the Prothos ask that we reverse the trial court’s order granting

      immediate possession of the Property to Brown and reinstate the Prothos’

      tenancy, they offer absolutely no argument with respect to the propriety of the

      order or the substance of the litigation. Therefore, we decline to dispose of the

      case in this fashion.


[4]   The judgment of the trial court is affirmed and remanded for further

      proceedings.


      Mathias, J., and Pyle, J., concur.




      2
       Even if we had found error in the timeliness of the trial court’s ruling, we are hard pressed to determine
      what remedy could be offered to the Prothos.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1608-SC-1815 | March 14, 2017               Page 3 of 3